On Motion for Rehearing.
The defendant in its motion for rehearing contends that we have misconstrued the evidence and have engaged in speculation in holding that there was evidence authorizing the jury to find that the defendant’s driver could have seen the body of the plaintiff’s son in the road for a distance of 100 feet from the point where he struck the son, in view of the driver’s testimony that he did not see the plaintiff’s son until he was from 12 to 14 feet away from him: “You see it kind of pitches down there. It is not exactly level, and the lights were over him, and when the lights first hit him, I figured it was a dog, or something. . . I didn’t see anybody lying on the highway before I got to the crest of that little • hill and started down the other side.” A. J. Lovelady testified to measurements he had made: the distance from a bloodspot near Eller’s mail box east to the crest of the hill was 22 feet, and the distance from the same spot back to the beginning of the curve was 100 feet.
M. G. Eller and Leonard Dunn, who were in Eller’s house 150 feet from the road, testified that they could see the plaintiff’s son only when the lights of passing automobiles were shining on *290him; that two or three cars passed while the plaintiff’s son was in front of the house, besides the car that stopped (Smith’s) and the defendant’s truck; and that it was 10 or 15 minutes from the time Smith left the plaintiff’s son until he was struck.
J. P. Smith, Jr., who was proceeding west, as was the defendant’s truck, testified: “The sun was down but it wasn’t dark to see, you know; it was dark and light, and as you approached there, there was a slight curve in the road, and I was going over a hill, and there was a body in the road in front of the driveway, in front of the Ellers’ home. As to the position of that body, he was lying with his feet towards Mr. Eller’s house, with his head across the road. He was not entirely prone; he was doubled up. He had his arm under his head, with his feet drawn up, and I seen him, approaching him, and swerved to the left to miss him. . . I did not hit the man. I saw him. I didn’t have any trouble seeing him, and I didn’t have any trouble going around him or missing him. . . There was room for an automobile on the pavement. . . It was just at the time of day that your lights don’t do you any good . . . because it was light and dark as you approached around that hill there. The road there was not perfectly straight. There was an incline in the road, and a curve on the incline. He was about on top of the mound, as I recollect.”
The photographs introduced by the defendant and referred to in the opinion were taken from points on the north side of the road, and show views of the road approaching Eller’s mailbox both from the east and from the west. The edges of the highway from the curve to the mailbox appear as straight lines, indicating that, if there was a crest near the mailbox, it was so slight as to be unnoticeable.
From the photographs, from the testimony of Smith, who was able to see and avoid the plaintiff’s son, and from the fact that several other cars had passed by without striking the son, the jury was authorized to infer that the defendant’s driver could have seen the plaintiff’s son from a distance of 100 feet and in time to have avoided striking him.

Rehearing denied.